Exhibit 10.1
 
Retirement and Release Agreement
 
               This Retirement and Release Agreement (the “Agreement”) is made
and entered into this 2nd day of July, 2012 (the “Effective Date”) by and
between Ralcorp Holdings, Inc. (“Ralcorp” and, together with its subsidiaries,
divisions, affiliates, predecessors and successors, the “Company”) and Ronald D.
Wilkinson (“Executive”).            
 
 

    In consideration of the mutual promises contained in this Agreement, the
parties agree as follows:       1.   Status and Responsibilities.           
Executive and the Company agree that Executive will remain on the job and
perform all of Executive’s duties until September 30, 2012 or such other date as
the Company and Executive mutually agree (“Retirement Date”), at which time
Executive shall retire from the Company.  After that date, Executive will no
longer be required to report for work or perform further duties.  From the
Effective Date to the Retirement Date, the parties understand and agree as
follows:        a.   Executive shall receive no less than the same monthly
salary as Executive received as of the Effective Date.        b.   Executive
shall perform whatever duties are assigned by the Company, provided such duties
are comparable to those presently performed by Executive.        c.   The
Company reserves the right to discharge Executive prior to the Retirement Date
if Executive exhibits conduct disruptive to the Company or its Executives or for
any reason of gross misconduct.  If the Company terminates Executive for
disruptive conduct or gross misconduct, Executive shall only receive the pay and
benefits set forth in Section 2(c) and Section 2(f).        2.   Payments and
Benefits.            In consideration of Executive’s execution and performance
of this Agreement and upon the Retirement Date, the Company agrees to the
following:        a.   The Company agrees to provide Executive until the
Retirement Date with continued salary and benefits at the same level and rate as
of the Effective Date.  Upon the Retirement Date, Executive will be removed from
the Company’s payroll.        b.   The Company agrees to pay Executive as
retirement incentive an amount equal to $2,612,715.00 in one lump sum payment
following the Retirement Date in accordance with the Company’s normal Executive
payroll practices, including withholding and/or deductions for income, social
security and Medicare taxes.        c.   Following the Retirement Date,
Executive and any covered dependents at the time of the Retirement Date shall,
upon proper application, be eligible for continuation coverage under the
Company’s health, dental and vision group health plans in accordance with
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”).  Executive shall be responsible for a portion of the cost of COBRA
continuation coverage based on the current cost sharing percentage for active
Executives under the plans, and the Company shall pay the remaining portion for
a period of three months (the “Benefit Subsidy Period”) or until such time that
Executive retains group health coverage under a subsequent employer plan,
whichever is earlier, subject to certain other limits required by
law.  Following the end of the Benefit Subsidy Period, Executive shall be
responsible for all costs associated with COBRA continuation coverage as
provided for by the Company’s benefit plans and procedures.        d.   The
Company agrees to reimburse Executive for retirement planning assistance from a
service provider mutually agreeable to the Company and Executive for a period of
one-year following the Retirement Date, up to a maximum aggregate amount of
$20,000.00.       e.   Executive shall be entitled to receive an annual cash
incentive award for fiscal 2012 if and to the extent approved by the board of
directors of Ralcorp.

 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 

f.   Executive shall be entitled to receive payment for all accrued but unused
paid time off less all appropriate deductions, including but not limited to,
state and federal income tax and FICA.            Executive and the Company
acknowledge and agree that only the payments identified in Section 2(e) and
Section 2(f) will be considered benefit earnings for applicable benefit plans of
the Company.  To the extent not specified above, any payments under this Section
2 will be paid to Executive on the next normal payroll processing date after the
later of (x) the Retirement Date and (y) the expiration of seven days after the
execution and return of this Agreement without Executive having revoked the
Agreement.  Except as specifically provided or modified in this Agreement,
nothing herein shall restrict or be construed to restrict Executive’s rights or
entitlement to Executive’s pension, retirement health benefits or other benefits
to which an individual similarly situated to Executive would be entitled.

          

3.   Employment During the Benefit Subsidy Period.            Executive and the
Company understand and agree that if Executive obtains and begins employment
with another company during the Benefit Subsidy Period, Executive must notify
the Company within seven days of accepting such position and provide written
verification to the Company regarding any applicable waiting periods for
benefits.  Upon eligibility for other group health plan benefits, the Company
will immediately terminate its payments under Section 2(c).

              

4.   Release.        a.   The promises and payments contained in Section 2 are
in addition to any wages, bonuses and commissions to which Executive already is
entitled because of Executive’s work for the Company.  Executive agrees to
accept the promises and terms in Section 2 in consideration for the settlement,
waiver and release and discharge of any and all claims or actions against the
Company as detailed in this Section 3.  Unless otherwise specifically provided
for in this Agreement, Executive hereby irrevocably and unconditionally
releases, acquits and forever discharges the Company and all predecessors,
successors, assigns and any and all current or former officers, directors,
agents, Executives, partners and representatives (the “Released Parties”) from
any and all claims, complaints, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected, including, but not limited to, those that arose as a
consequence of Executive’s employment by the Company or arising out of the
cessation of the employment relationship or arising out of any acts committed or
omitted during or after the existence of the employment relationship, all up and
through and including the date hereof, but including and not limited to those
claims which were, could have been, or could be the subject of an administrative
or judicial proceeding filed by Executive or on Executive’s behalf under any
federal, state or local law or regulation, including but not limited to actions
at common law or equity, in contract or tort, and including, but not limited to,
claims for back pay, front pay, wages, bonuses, fringe benefits, any form of
discrimination (including but not limited to claims of race, color, sex,
handicap/disability, religion, genetic information, national origin, marital
status, sexual orientation or preference or age discrimination), claims under
Titles 29 and 42 of the United States Code, Title VII of the Civil Rights Act of
1964, as amended, the Family and Medical Leave Act, as amended, the Executive
Retirement Income Security Act of 1974, as amended, the Civil Rights Act of
1991, the Americans with Disabilities Act of 1990, as amended, the Occupational
Safety and Health Act, the Civil Rights Act of 1866, the Rehabilitation Act of
1973, as amended, the National Labor Relations Act, as amended, the Fair Labor
Standards Act, and/or any other federal, state or local wage payment law; the
Equal Pay Act, as well as but not limited to any claim, right or cause of action
under the Missouri Human Rights Act and all claims for emotional distress,
interference with contract, pain and suffering, compensatory and punitive
damages, costs, interests, attorney’s fees and expenses, reinstatement or
reemployment.        b.   Other than as required by law or under power of
subpoena, Executive agrees not to assist, provide information acquired up to the
date of this Agreement, aid, or in any way cooperate with anyone seeking to
pursue claims against or otherwise litigate or initiate or file any claims or
actions against the Released Parties other than claims advanced under the
auspices of an Equal Employment Opportunity Commission investigation, hearing or
proceeding.  Notwithstanding the foregoing, Executive agrees that Executive will
not provide any third party with any information, statements or anything else
acquired up until the date of this Agreement which would be considered
assistance to them in their efforts to pursue claims, whether in tort or in
contract or pursuant to any other applicable theory of law or equity.

 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 

c.   By execution of this Agreement, Executive expressly waives any and all
rights to claims under the Age Discrimination in Employment Act of 1967, 29
U.S.C. §621, et seq.:  (a) Executive acknowledges that Executive’s waiver of
rights or claims refers to rights or claims arising under the Age Discrimination
in Employment Act of 1967, is in writing and is understood by Executive; (b)
Executive expressly understands that by execution of this document, Executive
does not waive any rights or claims that may arise after the date the waiver is
executed; (c) Executive acknowledges that the waiver of Executive’s rights or
claims arising under the Age Discrimination in Employment Act is in exchange for
the consideration outlined in this Agreement which is above and beyond that to
which Executive is entitled; (d) Executive acknowledges that the Company
expressly advised Executive to consult with an attorney of Executive’s choosing
prior to executing this document and that Executive has been given a period of
not less than 21 days within which to consider this document; and (e) Executive
acknowledges that Executive has been advised by the Company that Executive is
entitled to revoke (in the event Executive executes this document) Executive’s
waiver of rights or claims arising under the Age Discrimination in Employment
Act within seven days after executing this document and that said waiver will
not and does not become effective or enforceable until the seven day revocation
period has expired.  This Agreement shall not become effective or enforceable
until the revocation period has expired and no payments pursuant to this
Agreement shall be made until the eighth day following execution of this
Agreement.       d.   This Agreement may be revoked by Executive by providing
written notice of revocation to Company within seven days of Executive’s
execution of this Agreement.  Any revocation must be in writing and delivered by
the close of business on the seventh day from the date that Executive signs the
Agreement, addressed to the Company, P.O. Box 618, St. Louis, Missouri
63188-0618, Attention:  General Counsel.       5.   Non-Solicitation.          
To the full extent permitted by applicable law and in light of the additional
consideration provided in this Agreement, Executive agrees that for a period of
12 months after the Retirement Date, Executive will not:  (a) directly or
indirectly, solicit as an employee, independent contractor or otherwise, any
person who was a salaried and bonus eligible employee of the Company at any time
during the term of Executive’s employment with the Company or in any manner
induce or attempt to induce any employee of the Company to terminate his or her
employment with the Company; or (b) interfere with the Company’s relationship
with any person or entity who was a customer or supplier of the Company on the
Retirement Date.  This Section 5 supersedes any non-solicitation covenant set
forth in any prior agreement entered into between the Executive and the Company,
including without limitation that certain Restricted Stock Unit Award Agreement,
dated February 15, 2012, and that certain Cash-Based Long-Term Incentive
Compensation Award Agreement, dated February 15, 2012.       6.  
Non-Competition.           To the full extent permitted by applicable law and in
light of the additional consideration provided in this Agreement, Executive
agrees that for a period of 12 months after the Retirement Date, Executive will
not, directly or indirectly, in a competitive capacity, engage or invest in,
own, manage, operate, finance, control or participate in the ownership,
management, operation, financing or control of, be employed by or under contract
with (including as a director, advisor, or consultant), lend Executive’s name or
any similar name to, lend Executive’s credit to or render services or advice to,
or plan or prepare to do any of the foregoing with any business organization or
entity whose products or activities compete or intend to compete with the
Company in the United States or Canada on food products produced by the Company
(“Competing Company”) on the Retirement Date; provided, however, that Executive
may purchase or otherwise acquire up to (but not more than) five percent (5%) of
any class of securities of any entity (but without otherwise participating in
the activities of such entity) if such securities are listed on any national or
regional securities exchange or have been registered under §12(g) of the
Securities Exchange Act of 1934, as amended.  For purpose of this Agreement, a
business entity or organization shall be a Competing Company only if more than
ten percent (10%) of its aggregate gross revenues and more than ten percent
(10%) of its aggregate net income are derived from products or activities which
compete or intend to compete with the Company’s food products in the United
States and Canada.  It is expressly understood and agreed that although
Executive and the Company consider the restrictions contained in this paragraph
to be reasonable, if a final judicial determination is made by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this paragraph is an unenforceable restriction against Executive,
the provisions of this paragraph shall not be rendered void, but shall be deemed
amended to apply as to such maximum time and territory and to such other maximum
extent as such court may judicially determine or indicate to be
enforceable.  This Section 6 supersedes any covenant not to compete set forth in
any prior agreement entered into between the Executive and the Company,
including without limitation that certain Restricted Stock Unit Award Agreement,
dated February 15, 2012, and that certain Cash-Based Long-Term Incentive
Compensation Award Agreement, dated February 15, 2012.

 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 

7.   Confidentiality.           Executive acknowledges that Executive has held
positions of trust and confidence with the Company and that during the course of
Executive’s employment, Executive has been exposed to and worked with others in
the employ of the Company sharing data, trade secrets, research and development
information, technical processes and material which are proprietary in nature,
confidential to the Company and not generally available to the public or its
competitors and which, if divulged, would be potentially damaging to the
Company’s ability to compete in the marketplace.  Executive agrees to abide by
all confidentiality obligations undertaken while an Executive of the Company and
as set forth herein.  Executive will maintain such confidential and proprietary
information and trade secrets in strict confidence and not disclose such
information to any person except as required by law.  Executive shall not be in
breach of this provision if Executive is subpoenaed and required to disclose
information; provided that Executive notifies the Company promptly before any
such disclosure is made.       8.   Cooperation.           Executive agrees that
upon reasonable request by the Company, Executive will participate in the
investigation, prosecution or defense of any matter involving the Company or any
matter that arose during Executive’s employment, provided the Company shall
reimburse Executive for any reasonable travel and out-of pocket expenses
incurred in providing such participation at its request, the purpose of which
reimbursement is to avoid the cost to Executive and not to influence Executive’s
participation.       9.   No Admissions of Wrongdoing.           This Agreement
shall not in any way be construed as an admission by Executive that Executive
has acted wrongfully with respect to the Company or any other person, or that
the Company has any claims whatsoever against Executive, and Executive
specifically disclaims any liability to or wrongful acts against Company, its
Executives or agents, or any other person.  Further, this Agreement shall not in
any way be construed as an admission by the Company that it has acted wrongfully
with respect to Executive or any other person, or that Executive has any claims
whatsoever against the Company, and the Company specifically disclaims any
liability to or wrongful acts against Executive or any other person, on the part
of itself, its employees or its agents.       10.   Return of All Company
Property and Information.           Upon the Retirement Date, Executive will
immediately surrender to the Company, without demand, all originals and all
copies of any documents, reports, notes, manuals, memoranda, blueprints,
drawings, prototypes, records, photographs, or other items (whether maintained
in tangible, documentary form, or in computer memory or other electronic format)
in Executive’s possession or under Executive’s control that contain or reflect
any confidential or proprietary information or trade secrets.  In addition,
Executive shall promptly return all Company property, such as files, desktop or
laptop computers, software, access cards, cellular phones, personal digital
assistants and pagers.  Unless specifically authorized in writing, Executive
understands that there is no authority to keep and/or retain any confidential or
proprietary information or trade secrets, either in original format or any copy,
whether as a document or computer file format.       11.   Confidential Nature
of Agreement.            Executive agrees the terms and provisions of this
Agreement and the fact and amount of consideration paid pursuant to this
Agreement, shall at all times remain confidential and not be disclosed to anyone
not a party to this Agreement, other than (a) to the extent disclosure is
required by law, or (b) to Executive’s spouse, or (c) to Executive’s attorneys,
accountant or tax advisors who have a need to know in order to render Executive
professional advice or service.  Executive agrees to ensure said individuals
maintain such confidentiality.       12.   Non-Disparagement.           
Executive agrees that Executive shall make no statement, oral or written, which
is not truthful or for which Executive lacks a factual basis, and which, by
itself, may significantly or substantially damage the reputation of the Company,
or any director, officer or employee of the Company.  The Company agrees that it
shall make no statement, oral or written, which is not truthful, or for which
the Company lacks a factual basis, and which may significantly or substantially
damage the reputation of Executive. 

 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 

13.   Third Party Beneficiaries.           This Agreement shall not inure to the
benefit of anyone other than Executive and the Company and its successor and
assigns and no third party may bring an action to enforce any term hereof and no
third party beneficiary rights are created by this Agreement.       14.  
Severability.           In the event anyone or more of the provisions contained
in this Agreement or any application shall be invalid or unenforceable in any
respect, the validity, the legality and enforceability of the remaining
provisions of this Agreement and any other application shall not in any way be
affected or impaired.       15.   Entire Agreement.           This Agreement
contains all the promises, agreements, conditions, understandings, warranties
and representations between the parties hereto with respect to the subject
matter thereof, and there are no promises, agreements, conditions,
understandings, warranties or representations, oral or written, express or
implied, between them with respect to such matters other than as set forth
herein.  Any and all prior agreements between the parties hereto with respect to
such matters are hereby revoked and are deemed null and void.  This Agreement
is, and is intended by the Parties to be, an integration of any and all prior
agreements or understandings, oral or written, with respect to the subject
matter hereof.       16.   Amendments and Assignments.           Any amendment
or change to this Agreement shall be reduced to writing and duly executed by the
Parties hereto before the same shall become effective.  This Agreement may be
assigned by the Company.  Executive may not assign the performance of
Executive’s duties under this Agreement.       17.   Headings.           The
headings and other captions in this Agreement are for convenience and reference
only and shall not be used in interpreting, construing or enforcing any portion
of this Agreement.       18.   Acknowledgments.           Executive hereby
acknowledges that Executive has read this Agreement consisting of 7 pages, 18
sections; that Executive has had a reasonable period of time within which to
consider this Agreement and fully understands and accepts all of its terms of
Executive’s own voluntary free will; that no promises or representations have
been made other than as expressly stated herein; that Executive has been advised
to consult with an attorney and had an adequate opportunity to discuss this
document with an attorney and has done so or has voluntarily elected not to do
so; and by executing this Agreement and accepting the considerations outlined
herein from the Company, Executive will abide by the terms hereof.

 
[The remainder of this page has been left blank intentionally.]
 
 
 
 
 
5

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.
 
 
 

   Ralcorp Holdings, Inc.        By:  /s/ G. A. Billhartz                G. A.
Billhartz                Corporate Vice President, General Counsel and
Secretary                    /s/ R. D. Wilkinson                R. D. Wilkinson

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
